DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed 5/28/2021 make no arguments concerning any particular issues raised, and instead indicate that the rejections have been overcome by amendment.  However, some of the issues identified in the prior Office Action substantially remain and other issues are raised by amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a data association (DA) scheme to match individual sets of angle only measurements detected by each of the two or more angle only sensors to individual targets” in claims 1 and 11;
“a track file management (TFM) module for each ground based vehicle configured for initiating, confirming, and deleting individual target tracks” in claims 1 and 11; and
 “an Extended Kalman Filter (EKF) module for filtering individual target state estimates (TSE)” in claims 1 and 11.
The limitations use generic placeholders “scheme” or “module”. The preceding language “data association”, “track file management”, and “Extended Kalman Filter” are not actual structures for performing the functions or structural modifiers but instead 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function is a special purpose computer as programmed to perform the disclosed algorithm  (MPEP 2181 (II) (B)). It is clear from the specification that the functions of the “scheme” and “modules” are computer-implemented functions (e.g. [0022], [0119]-[0120]), and therefore the claimed structures are to be interpreted as a special purpose computer as programmed to perform the disclosed algorithm(s) for the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 1 and 11, the limitations: 
“a data association (DA) scheme to match individual sets of angle only measurements detected by each of the two or more angle only sensors to individual targets”; 
“a track file management (TFM) module for each ground based vehicle configured for initiating, confirming, and deleting individual target tracks”; and 
“an Extended Kalman Filter (EKF) module for filtering individual target state estimates (TSE)” 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 
Beginning with the DA “scheme” that comprises the “(GNN/DA) sub-system”, the term “scheme” is found to be used only in the summary of the original claim language at [0005].  As best can be determined, the claimed DA scheme is intended to correspond to the GNN/DA “framework” (46) of Figure 4, and more specifically the “sensor measurement to target estimate fusion module” (36). The specification appears to disclose an algorithm beginning at [0032] labeled “Global Nearest Neighbor (GNN) Data Association” however this algorithm is accompanied by minimal description and it is not clear which part(s), if any, is to be interpreted as the claimed “data association scheme”.  For example, the list of instructions begins with defining and initializing parameters ([0032]-[0047]) without any apparent steps of matching individual sets of angle only measurements to individual targets, but then at [0048] moves on to “Estimate State Using MCS EKF”, in apparent reference to the separately claimed EKF module.  Further still, the algorithm is not seen to include instructions corresponding the claimed “TFM module” concerning “initiating, confirming, and deleting individual target tracks”.  Given the lack of description of the “scheme” and “modules” and which instructions of the disclosed algorithm correlate to the “scheme” and “modules”, the specification fails to clearly link the structure, material, or acts to the functions.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally regarding claim 1, after establishing the “scheme” and “modules” as components of the MTT system that the claim is directed to, the claim requires that the MTT system in general is “configured to direct the following operations…” It is not clear as to if “the following operations” are intended to embody the previously claimed functions of the “scheme” and “modules”, or if these are additional separate operations.  Some of the operations appear to closely relate to an earlier claimed function, e.g. to “match one or more target angle only measurements…”, but others appear to have no correlation at all, e.g. processing “a plurality of images from the two or more angle only sensors…”.  If the “following operations” are intended to embody functions of the “scheme” and “modules” this should be clarified by making explicit reference to which element performs which operation or by combining the scheme/module functions with the “operations” in the same limitation.  If instead these are additional operations, the part(s) of the MTT system to perform them should be established.
Independent claims 1, 6, and 11 each require “angle only” sensors in the first limitation.  The scope of an “angle only sensor” is indefinite.  Notably, [0004] of the specification appears to equate “angle only targeting sensors” to a “passive EO/IR camera”, however it is apparent this is not intended by Applicant to be a special definition of an “angle only sensor” for interpretation of the independent claims, e.g. dependent claim 2 further specifies that the angle only sensors are EO/IR cameras (and not necessarily passive at that).  Further, claims 1 and 6 require that the “angle only sensor” provide “images”, and as such an “angle only sensor” cannot be interpreted as the language would imply, i.e. a sensor that only senses angles. It is not clear what does and does not qualify as an “angle only sensor”, that is, the scope of what sensors 
Claim 1 indicates as a component of the MTT system, “output from the track file management (TFM) module being configured for use for engagement of multiple weapons with multiple individual targets”.  Similarly, claim 11 indicates as a component of the MTT system, “an output from the track file management (TFM) module for use in engagement of multiple weapons with multiple individual targets”. It is not clear what element such an “output” would be, to the extent that it is one of the components comprising a “MTT system”, i.e. under the statutory class of a “machine”.  It appears that an “output” in this context would refer to a signal or data rather than a component of a machine. Is it instead the intent that it is a function of TFM module to produce such an output?  Separately, it is observed that the claim does not indicate what the “output” is, but instead merely what it is intended to be used for. If it is the intent for the “output” itself to be defined in some way by this use, this is not clear, nor is the scope of the limitation this would provide to the “output”.  If this is the intent, the properties or contents of the “output” that accommodate such use should be claimed in order to define the output. 
Claim 6 at lines 3-4 introduces a step of “processing images from an angle only sensor mounted on a ground based vehicle” and indicates “wherein there are two or more ground based vehicles”.  It is not clear what limitation the “wherein” statement imposes on the method. The “vehicles” are not referenced again except at claim 8, merely specifying that each of the two or more is a tank.  What does it mean that “wherein” processing images, there are two or more vehicles? If it is the intent that 
The second limitation of claim 6 requires a step of “providing a multiple target detection and tracking (MTT) system having a modified nearest neighbor/data association (GNN/DA) sub-system.”  It is not clear what a step of “providing” such a system in the context of the claim entails. As a first matter, a “modified nearest neighbor/data association (GNN/DA) sub-system” is not defined in the claim or specification and is not found to be an established term of the art with defined scope at the time the application was filed. Further, if such a “sub-system” were interpreted as software (or software product), it is not clear what the metes and bounds of a step of “providing” such is.  E.g. having a piece of software, what action must one take in order to be considered to have “provided” such software? Interpretation is additionally complicated by the fact that this “sub-system” is “provided” but is not implemented, employed, or otherwise referenced in the remainder of the claim. Clarification is required. 
Claim 6 recites the limitation "the track file management (TFM) module" in lines 23-24. There is insufficient antecedent basis for this limitation in the claim.
The final step of claim 6 requires “feeding output from the track file management (TFM) system to a weapon target assignment system (WTA) to guide multiple weapons onto a collision course with respective multiple correct individual targets.”  From the wording of the claim it is not clear as to whether “to guide…” is a required part of the claimed method, i.e. a necessary result of the “feeding”, or if instead the steps of the claimed method only require “feeding output” to a WTA system and “to guide..” is an 
Additionally regarding claims 11, 17, and 18, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. With reference to the final “wherein” clause of claim 11, it is unclear whether infringement occurs when one creates a MTT system that for operation in short range engagements is capable of achieving a position miss distance of less than 3 meters, or whether infringement occurs when the MTT system is actually used in a short range engagement and achieves a position miss distance of less than 3 meters. See MPEP 2173.05(p) (II).  It is noted that if it is the intent that this feature (position miss distance of less than 3 meters in “short range engagements”) is intended to be a limitation on the system itself, it is not clear how this could be claimed in a definite manner, as it appears to set forth a result achieved by the invention instead of defining a component of the system.  Similarly concerning claims 17 and 18, it is not clear whether “the multiple target detection and tracking (MTT) system operates at short range of less than 300 meters altitude” and “the multiple target detection and tracking (MTT) system has a position miss distance of less than 3 meters” require the system to actually be used accordingly or if these are somehow intended to limit the structure of the MTT system itself.  
Claims not specifically identified above are indefinite because they depend on at least one indefinite claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As shown above, the following limitations invoke 35 U.S.C. 112(f) but the disclosure not does not adequately define structure for performing the functions:
“a data association (DA) scheme to match individual sets of angle only measurements detected by each of the two or more angle only sensors to individual targets”; 
“a track file management (TFM) module for each ground based vehicle configured for initiating, confirming, and deleting individual target tracks”; and 
“an Extended Kalman Filter (EKF) module for filtering individual target state estimates (TSE)”.

As such, the claims fail to comply with the written description requirement because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, see MPEP § 2161.01 and MPEP § 2181, subsection IV.
Conclusion
No meaningful determination of patentability with respect to the prior art can be made given the uncertainty concerning the scope of what Applicant regards as the invention as indicated above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646